Citation Nr: 1638396	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-27 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right knee degenerative joint disease with chronic knee strain.

2.  Entitlement to an evaluation in excess of 20 percent for left knee degenerative joint disease with chronic knee strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction is currently with the RO in Philadelphia, Pennsylvania.

In September 2013, the Veteran perfected an appeal for the November 2011 rating decision that decreased his bilateral degenerative joint disease disability rating from 20 percent to 10 percent.  The RO decision was based upon an August 2011 VA examination.  In May 2015, the Board found the August 2011 examination inadequate because the examiner failed to review medical records pertinent to the claim.  The Board then reinstated the 20 percent rating and directed the RO to schedule the Veteran for an updated examination.  In November 2015, the Veteran was reexamined.  However, due to a recent change in case law as explained below, an addendum to the examination is warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A recent decision by the United States Court of Appeals for Veterans 
Claims (Court) requires that VA examinations for rating issues involving joints must include range of motion testing of the joint in the following areas:  (1)  active motion; (2) passive motion; (3) weight-bearing; and (4) nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Neither of the VA examinations that the Veteran has been afforded have conducted the range of motion tests required by Correia.  

Remand is warranted for a VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and non-weight bearing motions, for both of the Veteran's knees.  

Additionally, the issue of total disability rating based on individual unemployability (TDIU) has been raised by the record.  As such, it is considered a component of the instant appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, on remand the examiner is asked to comment as to expected limitations in the workplace caused by his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with the examiner who conducted the November 2015 examination and request an addendum with a retrospective opinion dating back to the date of the August 2011 examination.  If that examiner is not available, then the Veteran should be scheduled with another examiner to conduct range of motion testing on the Veteran's knees with a retrospective opinion back to August 2011 regarding both of the Veteran's knees.  Provide the examiner with the claims file and the examiner should note review of the claims file.

The examiner should conduct range of motion testing for both knees and provide an opinion as to range of motion back to August 2011 based on  (1)  active motion; (2) passive motion; (3) weight-bearing; and (4) non-weight bearing motions.

The examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  This should be expressed in degrees of lost motion.  

Additionally, the examiner should comment as to the expected limitations in the workplace as a result of the Veteran's knee disabilities.  For example, would the Veteran be precluded from work involving prolonged standing or sitting?  Would his knee disabilities prevent bending activities?  Would he at least as likely as not be capable of sedentary work?

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rationale for each opinion must be given.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, then issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




